Case 2:18-CV-00028-NDF Document 28 Filed 10/09/18 Page 1 of 4

Paul Kapp, #5-2267

Patrick M. Brady, #7-5494

Sundahl, Powers, Kapp & Martin, LLC
1725 Carey Avenue

Cheyenne, Wyoming 82001
Telephone: (307) 632-6421

Email: pkapp@spkm.org

Counselfor PlaimijrALPS Property & Casualty Insurance Company

IN THE UNITED STATES DISTR[CT COURT
FOR THE DISTRICT OF WYOMING

ALPS PROPERTY & CASUALTY

INSURANCE COMPANY,
Case No. lB-CV-ZS-F
Plaintiff,
v.
NICK E. BEDUHN; GOPPERT, SMITH & ALPS’S MOTION TO STAY
BEDUHN; KUR'I` ACTON; TANNER PROGRESSION ORDER DEADLINES

BEEMER; and DAROLD BROWN,

Defendants.

 

ALPS Property & Casualty Insurance Company (“ALPS”), pursuant to Local Rule 7.1,
respectfully moves the Court for an Order staying the progression deadlines in the Order on Initial
Pretrial Conference (“Progression Order”) (Filing No. 22), pending the Court’s resolution of
ALPS’S Motion for Summary Judgment (Filing No. 24).

Statement of Arguments and Authorities in Sugport

Pursuant to Local Rule 7.l(b)(l)(B), ALPS provides the following arguments in support
of this motion:

(l) Defendant Nick E. Beduhn (“Beduhn”) failed to appear at the Court’s initial pretrial
conference on August 2, 2018 and appears to have stopped participating in this case after filing his

Answer and Counterclaim (Filing No. 10);

Case 2:18-CV-OOO28-NDF Document 28 Filed 10/09/18 Page 2 of 4

(2) The underlying suits' which precipitated this insurance coverage matter also are
subject to dismissal for non-prosecution by the Defendants in this matter, as demonstrated in the
letter from the Park County Clerk of the District Court which is attached as Exhibit A;

(3) None of the Defendants filed an opposition to ALPS’s Motion for Summary
Judgment within the time required by Local Rule 7.l(b)(2)(A). Defendants also failed to respond
to the Court’s Order to Show Cause (Filing No. 27) requiring them to show cause by October 8,
2018 why they did not timely respond to ALPS’s motion for summary judgment or to file
responsive briefs as required by the Court.

Written discovery or depositions do not appear necessary in this matter, given Defendants’
failure to oppose ALPS’s Motion for Summary Judgment and Defendants’ apparent decision to no
longer participate in this case. Such discovery likely would not even be possible without further
Court intervention given this non-participation. Furthermore, the efforts and cost needed to pursue
such discovery (and potential Court intervention) may be unnecessary, depending on the Court’s
ruling on ALPS’s unopposed Motion for Summary Judgrnent.

ALPS therefore respectfully requests the Court stay all deadlines in the Progression Order,
pending the Court’s resolution of ALPS’s Motion for Summary Judgment, and order that an
amended progression order will be entered if the Court declines to grant summary judgment to

ALPS.

 

' The underlying suits are styled: A‘c!on v. Bedulm and Gopper! Smr`!h & Beduhn. Civil Action No. 28930 (Dist. Ct.
Cty. oi`Park, Wyo.): Beemer \'. Beduhn and Gopper! Sm:`.rh & Beduhn. Civi| Action No. 2893| (Dist. Ct. Cty. ot` Park.
Wyo.); and Bmwn v. Bedulm and Gopper! Smi!h & Bedulm. Civil Action No. 28932 (Dist. Ct. Cty. of Park. Wyo.).

Case 2:18-CV-OOO28-NDF Document 28 Filed 10/09/18 Page 3 of 4

Dated: October 9, 2018

 

'Paul Kapp, #5- 2267

W%
Patrick M. Brady, #7-5494

Sundahl, Powers, Kapp & Martin, LLC
1725 Carey Avenue

Cheyenne, Wyoming 82001
Telephone: (307) 632-6421

Email: pkapp@spkm.org

and

Kevin D. l-Iartzell (pro hac vice)

Brooke H. McCarthy (pro hac vice)
KUTAK ROCK LLP

1650 Farnam Street

Omaha, Nebraska 68102

Telephone: (402) 346-6000

Email: kevin.hartzell@kutakrock.com
Email: brooke.mccarthy@kutakrock.com

Cozmsel for Plaimijf ALPS Properly & Casuaity
Insurance Compcmy

Case 2:18-CV-OOO28-NDF Document 28 Filed 10/09/18 Page 4 of 4

CERTIFICATE OF SERVICE

 

1 hereby certify that on October 9, 2018, I caused the foregoing document to be served via
First Class mail and electronically filed with the Clerk of the Court using the CM/ECF system, to
the following:

J. Travis Smith, Esq. David M. Clark, Esq.
GOPPERT, ROHR.BACH & SMITI-I Christopher J. King, Esq.
1309 Sheridan Avenue GREEAR CLARK KING, P.C.
Post Office Box 880 l 1 12 Robertson Avenue
Cody, WY 82414 Post Offlce Box 552
Emaii:jtseq37@gmail.com Worland, WY 82401

Email: dave@greearc|arkking.com
Cocmselfor Dejiendam Gopperr, Smith & Email: chris@greearclarkking.com
Bea’uhn

Colmsel for Dej%ndants Km't Ac!on, Tcmner
Bcemer. and Darold Brown

Nick E. Beduhn, Esq.

2013 Shoshoni Trail South
Cody, WY 82414

Pro Se via U.S. First Class Mail

F Patrick M. Brady

